DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 20 are pending.  Claims 1, 10 and 17 are independent.  

3.	The IDS submitted on 10/29/2022 has been considered.















Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being anticipated by Forest (US PG Pub. 2004/0081193).
	As regarding claim 1, Forest discloses A method comprising:  
2identifying, by a sender node in a serial network, a message identifier for a packet 3to be sent by the sender node [para. 1096-1097 and 1118-1120; using message ID to compute CRC];  
4selecting, by the sender node, a cyclical redundancy check (CRC) initialization 5vector associated with the message identifier [para. 1096-1097 and 1118-1120; determining initialization vector associated with a frame identifier];  
6generating, by the sender node, a CRC value for the packet, based on the selected 7initialization vector [para. 1096 and 1118-1120; using message ID and initialization vector to compute CRC]; and  
8sending, by the sender node, the packet via the serial network, wherein the sent 9packet includes the message identifier and the generated CRC value [para. 1096-1097 and 1118-1120; using message ID and initialization vector to compute CRC to be included in the frame to be sent], and wherein a 10receiver node that receives the packet uses the generated CRC value to authenticate the 11sender node [para. 1202-1214; determining the received frame is correct].  

1As regarding claim 2, Forest further discloses The method as in claim 1, wherein the serial network comprises a Controller Area 2Network (CAN) bus [para. 1160].  

1 As regarding claim 3, Forest further discloses The method as in claim 1, further comprising:  2verifying, by a controller of the sender node and prior to sending the packet via 3the serial network, that a CRC initialization vector is associated with the message identifier of the packet [para. 1202-1214; determining the received frame is correct].  

1 As regarding claim 5, Forest further discloses The method as in claim 3, wherein the controller is configured to select a default CRC 2initialization vector from which the CRC value is generated, when controller does not 3have a CRC initialization vector associated with the message identifier of the packet [para. 2015 and 2030].  

1 As regarding claim 6, Forest further discloses The method as in claim 1, further comprising:  2mainlining, by the sender node, a list of message identifiers that the sender node 3can use, wherein the CRC initialization vector is associated with each message identifier 4in the list [para. 1081-1085, 1096-1097 and 1118-1120].  

1 As regarding claim 7, Forest further discloses The method as in claim 1, wherein the receiver node that receives the packet uses the 2generated CRC value to authenticate the sender node by:  
3selecting a CRC initialization vector associated with the message identifier [para. 1202-1214; determining the received frame is correct];  
4generating a CRC value based on the CRC initialization vector selected by the 5receiver node [para. 1202-1214; determining the received frame is correct]; and  
6authenticating the sender node by comparing the CRC value included in the 7packet with the CRC value generated by the receiver node [para. 1202-1214; determining the received frame is correct].  

1 As regarding claim 8, Forest further discloses The method as in claim 1, wherein the CRC initialization vector is specified as part of 2an initialization of the sender node [para. 1096-1097 and 1118-1120; determining initialization vector associated with a frame identifier].  

As regarding claim 9, Forest further discloses The method as in claim 1, wherein the serial network is part of a vehicle [para. 24 and 468].  

1 

10, Forest discloses A method comprising:  
2receiving, at a receiver node in a serial network, a packet from a sender node that 3includes a message identifier and a cyclical redundancy check (CRC) value [para. 1185-1192];  
4selecting, by the receiver node, a CRC initialization vector associated with the 5message identifier [para. 1185-1192];  
6generating, by the receiver node, a CRC value based on the selected initialization 7vector [para. 1185-1192]; and  
8authenticating, by the receiver node, the sender node by comparing the generated 9CRC value to the CRC value included in the packet [para. 1185-1192 and para. 1202-1214; determining the received frame is correct].  

1 As regarding claim 11, Forest further discloses The method as in claim 10, further comprising:  2determining, by the receiver node, that the generated CRC value and the CRC 3value included in the packet do not match [para. 1185-1192 and para. 1202-1214; determining the received frame is correct].  

1 As regarding claim 12, Forest further discloses The method as in claim 11, further comprising:  2dropping, by the receiver node, the packet, based on the determination [para. 606 and 2896].  

1 As regarding claim 13, Forest further discloses The method as in claim 11, further comprising:  2determining, by the receiver node, whether the generated CRC value and the CRC 3value included in the packet do not match due to a communication error in the serial 4network [para. 606, 1179 and para. 1202-1214].  

1 As regarding claim 14, Forest further discloses The method as in claim 10, wherein the serial network comprises a Controller Area  Network (CAN) bus [para. 1160].  

1 As regarding claim 15, Forest further discloses The method as in claim 10, wherein the sender node sends the packet by:  
2identifying a message identifier for the packet [para. 1096-1097 and 1118-1120; using message ID to compute CRC];  
3selecting a CRC initialization vector associated with the message identifier [para. 1096-1097 and 1118-1120; using message ID to compute CRC]; and  
4generating, by the sender node, the CRC value included in the packet, based on 5the initialization vector selected by the sender node [para. 1096 and 1118-1120; using message ID and initialization vector to compute CRC].  

1 As regarding claim 16, Forest further discloses The method as in claim 10, wherein the serial network is part of a vehicle [para. 24 and 468].  

1 As regarding claim 17, Forest discloses An apparatus, comprising:  
2one or more network interfaces to communicate with a serial network [para. 1993-1994 and 2024-2025];  
3a processor coupled to the network interfaces and configured to execute one or 4more processes [para. 3, 1993-994 and 2024-2025]; and  
5a memory configured to store a process executable by the processor [para. 28 and claim 20], the process 6when executed configured to:  
7identify a message identifier for a packet to be sent by the apparatus via 8the serial network [para. 1096-1097 and 1118-1120; using message ID to compute CRC];  
9select a cyclical redundancy check (CRC) initialization vector associated 10with the message identifier [para. 1096-1097 and 1118-1120; using message ID to compute CRC];  
11generate a CRC value for the packet, based on the selected initialization 12vector [para. 1096 and 1118-1120; using message ID and initialization vector to compute CRC]; and  
13send the packet via the serial network, wherein the sent packet includes 14the message identifier and the generated CRC value [para. 1096-1097 and 1118-1120; using message ID and initialization vector to compute CRC to be included in the frame to be sent], and 
wherein a receiver node 15that receives the packet uses the generated CRC value to authenticate the apparatus [para. 1202-1214; determining the received frame is correct].  

1 As regarding claim 18, Forest further discloses The apparatus as in claim 17, wherein the serial network comprises a Controller Area 2Network (CAN) bus [para. 1160].  

1 As regarding claim 19, Forest further discloses The apparatus as in claim 17, wherein the receiver node that receives the packet uses 2the generated CRC value to authenticate the apparatus by:  
3selecting a CRC initialization vector associated with the message identifier [para. 1096-1097, 1118-1120, 1178 and 1202-1214; using message ID to compute CRC];  
4generating a CRC value based on the CRC initialization vector selected by the 5receiver node [para. 1096 and 1118-1120; using message ID and initialization vector to compute CRC]; and  
6authenticating the apparatus by comparing the CRC value included in the packet 7with the CRC value generated by the receiver node [para. 1202-1214; determining the received frame is correct].  

As regarding claim 20, Forest further discloses The apparatus as in claim 17, wherein the serial network is part of a vehicle [para. 24 and 468].







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433